274 F.3d 881 (5th Cir. 2001)
ELTON FITZGERALD ELLIS, Plaintiff - Appelleev.WEASLER ENGINEERING INC.; ET AL., DefendantsNUT HUSTLER INC., Defendant - Appellant
No. 99-30965
UNITED STATES COURT OF APPEALSFifth Circuit
November 27, 2001

Appeal from the United States District Court For the Western District of Louisiana
ON PETITION FOR REHEARING EN BANC
(Opinion July 11, 2001, 5th Cir., 2001, 258 F.3d 326)
Before SMITH and DENNIS, Circuit Judges, and HARMON,* District Judge.
PER CURIAM:


1
No member of the panel or judge in regular active service having requested that the court be polled on rehearing en banc (Fed. R. App. P. 35 and 5th Cir. R. 35), the petition for rehearing en banc is DENIED.  Treating the petition for rehearing en banc as a petition for panel rehearing, the petition for panel rehearing is DENIED.


2
The panel opinion issued on July 11, 2001, 258 F.3d 326 (5th Cir. 2001), is AMENDED by the present panel majority to delete Part II.B. of that opinion, and related mention of the distinction between decisions on law and facts in Louisiana cases.1


3
Judge Dennis adheres to the original opinion in its entirety.


4
THE MANDATE SHALL ISSUE FORTHWITH.



Notes:


*
  District Judge of the Southern District of Texas, sitting by designation.


1
  The related references in the original opinion, 258 F.3d 326, include note 8 and accompanying text on page 332, the second full paragraph on page 340, and the parenthetical in the first sentence of the last paragraph that begins on page 340.